Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The effective filing date is 12-17-18 of the instant case.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1-6 and 13-14 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”). 

    PNG
    media_image1.png
    840
    639
    media_image1.png
    Greyscale

In regard to claim 1, 13 and 14, Bellaiche discloses “…1. A traveling track determination device that determines a future traveling track for a vehicle (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
 	when the vehicle travels from a first course toward a second course which is bent relative to and connected to the first course, the traveling track determination device comprising:  (this is identified in paragraph 47-48 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32) (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined) 
    PNG
    media_image2.png
    780
    825
    media_image2.png
    Greyscale

a second course target point acquisition processor that acquires a second course target point that is a target of future traveling on the second course; (this is identified in paragraph 47-49 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF having a coordinates using an x and a y coordinate values as a relative vehicle coordinate ) (see FIG. 13 where the vehicle model includes a spline 1310 and a second spline and a third spline and curves for a three dimensional polynomial and the landmarks are identified and a road geometry is determined; see paragraph 277-290)
a traveling track determination processor that determines the future traveling track for the vehicle using: (see paragraph 277-290 and FIG. 12-13)

    PNG
    media_image3.png
    818
    911
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    801
    805
    media_image4.png
    Greyscale
 (i)    a first straight line that extends from the vehicle in a forward direction of the vehicle through a continuous section between the first course and the second course, (this is identified in paragraph 50-55 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF indicating a line L1 that is a vertical line and has a coordinates using an x and a y coordinate values as a relative vehicle coordinate system delimited from the lanes 31c and lb1 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and the server; see paragraph 349-352)
(ii)    a second straight line that extends along the second course while passing through the second course target point and intersects with the first straight line in the continuous section and, (this is identified in paragraph 50-55 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF indicating a line L2 that is a horizontal line and has a coordinates using an x and a y coordinate values as a relative vehicle coordinate system delimited from the lanes lb2 and d1 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and 
    PNG
    media_image5.png
    750
    793
    media_image5.png
    Greyscale

(iii)    a first curved line that extends between a first predetermined point on the first straight line and (this is identified in paragraph 50-57 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 ) (see FIG. 22 and paragraph 351 where the vehicle has a first straight line and a second straight line and a connecting curved line in block 2225 from the model and  
    PNG
    media_image6.png
    392
    466
    media_image6.png
    Greyscale

The primary reference is silent but Shuichi teaches “…a second predetermined point on the second straight line and protrudes toward an intersection of the first straight line and the second straight line, wherein the traveling track determination processor determines the future traveling
track such that at least a portion of the first curved line is included in the continuous section; (this is identified in paragraph 50-57 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 and then moving to meet line L2 in FIG. 3 as Xt ) (see FIG. 1 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21) 
    PNG
    media_image7.png
    735
    882
    media_image7.png
    Greyscale

Bellaiche discloses “…a lane boundary area acquisition processor that acquires a lane boundary area corresponding to a boundary area between a lane on which the vehicle travels in the second course and an opposite lane in the second course; (this is identified in paragraph 50-60 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF  and Xfb shown as being curved in FIG. 3 and the lane distances being captured and shown as Lb1 and Lb2 and the lane markings 32b to 32  ) (see FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is opposing and which the second vehicle av 1215 is moving to 1210; see paragraph 277-290)
a traveling environment acquisition processor that acquires traveling environment of the traveling vehicle when the vehicle actually travels on the traveling track according to the future traveling track after determination of the future traveling track; and (see p. 337-340; 341-352 and FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is 
a traveling track change processor that, when the vehicle travels toward the second course while the vehicle crosses an opposite lane of the first course in the continuous section, changes the future traveling track so as to avoid interference of the vehicle with the lane boundary area, if it is determined that the lane boundary area is present in a course of the vehicle based on the traveling environment acquired by the traveling environment acquisition processor”. (this is identified in paragraph 137-139 under 112f as a vehicle moving forward and then moving to turn orthogonal to the course 32 and the traveling track XF and Xfb shown as being curved in FIG. 3 and to a straight track the vehicle is prevented from traveling off the track Xf when if the lane width is small by the automated vehicle processor ) (see p. 337-340; 341-352 and see FIG. 33a where the vehicle includes a model from an image analysis to determine the boundary of the lane 3320a and 3320b and where the edge of the road is shown and a second lane on the opposite side as shown in FIG. 12 where the autonomous vehicle 1220 detects its own lane and the boundary and the second lane which is opposing and  ;
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very difficult intersection with no lane lines that can confuse.    See paragraph 16-32 of SHUICHI. 

    PNG
    media_image8.png
    429
    500
    media_image8.png
    Greyscale

The primary reference is silent but Shuichi teaches “…2. The traveling track determination device according to Claim 1, further comprising a first boundary line acquisition processor that acquires a first boundary line defining a boundary between the first course and the continuous section, wherein  (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane as points 22 in FIG. 1; see paragraph 11-20) 
the traveling track determination processor determines the future traveling track such that the first predetermined point on the first straight line is displaced in the forward direction of the vehicle from a first intersection that is an intersection of the first straight line and the first boundary line”. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The  

The primary reference is silent but Shuichi teaches “…3.    The traveling track determination device according to Claim 2, wherein
the intersection of the second straight line and the first straight line is a second intersection, and
the traveling track determination processor determines a displacement of the first predetermined point from the first intersection according to a distance between the second intersection and the first intersection. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very difficult intersection with no lane lines that can confuse.    See paragraph 16-32 of SHUICHI. 

“…4.    The traveling track determination device according to Claim 1, further comprising a second boundary line acquisition processor that acquires a second boundary line defining a boundary between the second course and the continuous section, wherein (See FIG. 1 where the boundary lines are indicated as 21 and 22 indicating the lanes via markings) 
the traveling track determination processor determines the future traveling track such that the second predetermined point on the second straight line is displaced
 
from a third intersection that is an intersection of the second straight line and the second boundary line toward a direction which is opposite to the continuous section”. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very difficult intersection with no lane lines that can confuse.    See paragraph 16-32 of SHUICHI. 

“…5.    The traveling track determination device according to Claim 4, wherein
the intersection of the second straight line and the first straight line is a second intersection, and  (see FIG. 1 where the intersection includes a first straight line in the lane 21 and a curved section including a plurality of segments and then a second straight line entering the lane 22)
the traveling track determination processor determines a displacement of the second predetermined point from the third intersection according to a distance between the third intersection and the second intersection. (see FIG. 1 where the path of the vehicle includes a straight section and then a curved section and then a second straight section between the lane in a forward direction of a vehicle and through the intersection where the lane is shown as points 22 in FIG. 1; see paragraph 11-20 and where the second straight line intersects and is between the points 22 and the first straight line is between the points 21 and this is a direction opposite the curved section) 
    PNG
    media_image9.png
    543
    562
    media_image9.png
    Greyscale
 It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as  

The primary reference is silent but Shuichi teaches “…6.    The traveling track determination device according to Claim 1, wherein
when the future traveling track is changed, the traveling track change processor determines a point on the second straight line which is located closer to the intersection of the second straight line and the first straight line relative to the second predetermined point as a third predetermined point, and updates the future traveling track to a track comprising a straight track linking between the vehicle and the third predetermined point and a straight track linking between the third predetermined point and the second predetermined point. (see 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition  
 
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of United States Patent Application Pub. No.: US 2004/0193347 A1 to Harumoto et al (hereinafter “Harumoto”) and in view of United States Patent Application Pub. No.:  US 2010/0295668 A1 Kataoka (hereinafter “Kataoka”). 

Bellaiche discloses “7. The traveling track determination device according to Claim 1, further comprising:
a vehicle speed acquisition processor that acquires a vehicle speed that is a speed of the vehicle; and  (see paragraph 3 speed sensor) 
a lane width acquisition processor that acquires a lane width that is a width of a traveling lane for the vehicle on the second course, wherein  (see paragraph 176 where a lane width plus an offset is provided by the processing unit 110) 
    PNG
    media_image10.png
    877
    630
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    922
    685
    media_image11.png
    Greyscale
 The primary reference is silent but Katoka teaches “…when the future traveling track is changed, in a case that the vehicle speed is a predetermined vehicle speed or more, or the lane width is a predetermined width or less, (see FIG. 3-8 where the vehicle speed is determined and a width of 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of KATOKA since KATOKA teaches that a lane width and an offset can be determined for accurate turning.  This can prevent a vehicle accident and avoid a vehicle hitting a lane edge.    See paragraph 1-19 of KATOKA. 

The primary reference is silent but Harumoto teaches “…the traveling track change processor determines a point on the second straight line which is located closer to the intersection of the second straight line and the first straight line relative to the second predetermined point as a third predetermined point, and determines the changed future traveling track using:  (see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b)
(i)    a third straight line that extends from the vehicle through the third predetermined point, and(see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b)
(ii)    a second curved line that extends between (1) a fourth predetermined point closer to the vehicle relative to the third predetermined point on the third straight line and (2) the second predetermined point on the second straight line and that protrudes toward the third predetermined point”.  (see FIG. 58 where the vehicle and the second vehicle include a safety margin area that protrude toward each other);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of HARUMOTO since HARUMOTO teaches that an intersection can be navigated. The vehicle can include a bubble area around that provides a safety margin to prevent an oncoming vehicle from hitting the safety margin. This provides improved safe navigation of the intersection    See FIG. 58. 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”) and in view of United States Patent Application Pub. No.: US 2004/0193347 A1 to Harumoto et al (hereinafter  Harumoto). 


The primary reference is silent but Harumoto teaches “…8.    The traveling track determination device according to Claim 1, wherein
the traveling environment acquisition processor acquires whether there exists a structure having a height in the lane boundary area, and(see FIG. 50a where the own vehicle includes a first straight line and a second straight line and an expansion area 101b in FIG. 50b; see paragraph 239-247 and 258)
the traveling track change processor changes the future traveling track so as to avoid interference of the vehicle with the structure when the structure having the height is present in the lane boundary area in the forward direction of the vehicle. (see FIG. 58 
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of HARUMOTO since HARUMOTO teaches that an intersection can be navigated. The vehicle can include a bubble area around that provides a safety margin to prevent an oncoming vehicle from hitting the safety margin. This provides improved safe navigation of the intersection    See FIG. 58. 

Claims 9-12 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Application Pub. No.: US 2018/0024562 A1 to Bellaiche that was filed in 2016 (hereinafter “Bellaiche”) and in view of Japanese Patent Application Pub. No.: JP 2018-087763 A to Shuichi and that was filed in 2016 (hereinafter “Shuichi”). 

Bellaiche discloses “…9.    An automated drive device comprising:
the traveling track determination device according to Claim 1; and
a controller that controls a traveling state of the vehicle using the future traveling track”. (see FIG. 12 where the vehicle moves in the intersection to a left bent traveling track and a right bent track as 1225 and 1205 and 1220; see paragraph 277-289 where a spline is created for a path and a distance to the curbs is determined) (see FIG.9a and FIG. 9b where the path of the track of the vehicle 950 is determined using x, y, and z coordinates)
The primary reference is silent but Shuichi teaches “…10.    The traveling track determination device according to Claim 1, wherein the traveling track determination processor determines the future traveling track without using map or map data with respect to the first course, the second course and the continuous section. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking in p 42-43)
The primary reference is silent but Shuichi teaches “…11.    The traveling track determination device according to Claim 10, wherein the second course target point acquisition processor acquires the second course target point without using the map or the map data with respect to the second course. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking see paragraph 39-43);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and a ratio. Then, a number of virtual partition lines can be set 32. The autonomous vehicle can then be moved to sandwich the virtual partition lines and turn via a B-spline curve from the wider path to the narrower path.  See paragraph 25-31.  This can prevent a vehicle accident and avoid very  

The primary reference is silent but Shuichi teaches “…12.    The traveling track determination device according to Claim 1, wherein the continuous section is an intersection of the first course and the second course. (see FIG. 1-2 where the curved line includes a straight path and then a curved path back to a straight path into the intersection as a continuous section of a spline through the intersection; see paragraph 16-21 and by using a virtual line marking see paragraph 39-43);
It would have been obvious for one of ordinary skill in the art before the invention was made to combine the disclosure of BELLAICHE and the teachings of SHUICHI since SHUICHI teaches that an intersection having no lane line can be traversed by adding a number of virtual lane lines and virtual lane markings. See paragraph 16.  Thus a path can be made with a straight line and then a curve and then a straight line between the virtual lane markings in the intersection.  See paragraph 16-25. Thus as shown in FIG. 1 the vehicle can include an “exit” width that is larger in the intersection and then a smaller width in the entrance of the intersection and  

 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. sec. 101.   Step 1: Are the claims are directed to an article, machine, manufacturing an article or a process. Claim 1 and 14 are directed to a traveling track determination device and a non-transitory computer medium.  This is a statutory class of subject matter.  Claim 13 is directed to a method that is not stored and is directed to a transitory signal. This is not a statutory class of matter.
Step 2: The claims recited an abstract idea.  Abstract ideas can be grouped as a mathematical concept, a mental process, and certain methods of organizing human activity can be an abstract idea.   
Step 2a: Do the claims have an integration into a practical application, or an additional element or combination that imposes a meaningful limit of the judicial exception such that the claim is more than a drafting effort to monopolize the exception.  These can include improvements to a technology, reducing 
Step 2b is the combination of the steps unconventional? Limitations of an inventive concept include improvements to the functioning of a computer, applying using a machine with the judicial exception, reducing the article to a different thing, applying the judicial exception in a meaningful way.  
Improvements can pertain to improvement in the functioning of the computer itself or a computer functionality.  There is nothing unconventional and steering a vehicle using a straight and then curved and then straight path is known between lanes. 
Well understood,  routine and conventional changes are excluded under step 2a. See MPEP 2106.04(a). 
Improvements can be found in McRo where animation tasks were held to be improvements v. Affinity labs.  The feature that leads to the improvement must be in the claim. 
A claim limitation can integrate a judicial exception by implementing the exception with a particular machine or manufacture that is integral to the claim. See MPEP 2106.05(b).  A generic computer that is specifically programmed does not automatically overcome the exception and it must integrate the judicial exception.

(For Example 37 of the USPTO Guidance:   A method rearranging icons on a GUI by tracking the icons are selected or the amount of memory allocated to the icon, and then ranking the icons, and then placing those icons that are the most used next to or closest to the start icon of the computer based on the amount of use.  Step 1 does this claim fall into a statutory category?  Yes, the claim recites a method and a series of steps and is a process. Step 2A prong 1: is there a judicial exception recited and the specific limitations and if they are within the groupings of abstract ideas within the claim. Yes, the claims are directed to an abstract idea, of a method of organizing human activity or a mental process or a process of a concept in the human mind. The nominal recitation of a processor does not take it out of the mental process grouping.   Step 2A prong 2.  Is the judicial exception or combination provided claimed in a manner that provides meaningful limits on the judicial exception that is more than an attempt to draft around the judicial exception.  Are they integrated into a practical application of the improvement.  Yes, as a whole the mental process is integrated into a practical application of the mental process. Therefore, the claim is eligible versus performing Step 2B as there is no inventive concept recited).  
For example, Example 38, organizing patient records, Step 1: the claim is directed to a process and a series of steps; Step 2A it recites an abstract idea of organizing activity.  Step 2A prong two: Is there any additional element or combination of elements that recite more than the judicial exception or is more than an attempt to draft around the judicial exception.  The claims recite 1. Storing, 2. Remote access, 3. Converting by a content server, automatically generating a message, and transmitting data.  This combination of additional elements integrate the abstract idea into a practical application and the combination of elements recite an improvement over the prior art systems by allowing remote systems to share information in real time in a standardized format. Step 2A is no and the claim is eligible).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668